COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Walter Nelson v. The State of Texas

Appellate case number:      01-18-00714-CR

Trial court case number:    1484407

Trial court:                232nd District Court of Harris County

       Appellant’s court-appointed counsel, Richard K. Oliver, filed a third motion for
extension of time in which to file appellate brief on March 21, 2019, seeking until April
21, 2019. Then on March 25, 2019, counsel filed appellant’s brief concluding that the
above-referenced related appeal is frivolous. See Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967). Accordingly, appellant’s third motion for an extension of
time to file appellate brief is granted, nunc pro tunc, until March 25, 2019.

       However, although counsel’s Anders brief states that he has sent a copy of his
motion to withdraw, along with the notice required by Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014), to the pro se appellant, counsel has not filed a motion to withdraw with
the Clerk of this Court. If appointed counsel believes that an appeal is frivolous, counsel
must request permission to withdraw. See Anders, 386 U.S. at 744. An Anders brief must
accompany a motion to withdraw, neither the brief nor the motion may be filed on its own.
See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).

         Accordingly, the Court orders appellant’s appointed counsel, Richard K. Oliver,
to file the required motion to withdraw with the Clerk of this Court within 10 days of the
date of this order. See TEX. R. APP. P. 6.5; Schulman, 252 S.W.3d at 410, 412.

      It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes______
                   x Acting individually     Acting for the Court
Date: __April 23, 2019___